Title: To Thomas Jefferson from Albert Gallatin, 11 March 1807
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Dear Sir
                     
                            Treasury Department March 11th 1807
                        
                        I have read Mr. Latimer’s representation with all the attention the importance of the questions which arise
                            from it & the peculiar situation of the Mississippi territory seem to require.
                        The fourth section of the Act to prevent settlements on the public lands authorises the marshal or officers
                            acting as such, under such instructions as may for that purpose be given by the President of the United
                                States, to remove from the lands persons found on the same who shall not have obtained permission to remain on
                            the same in the manner prescribed by the act. Permissions may be given by the Register of the proper land office to all
                            persons now settled on the land who shall apply prior to the first day of January next & who shall sign a declaration
                            stating that he does not lay any claim to the land.
                        Mr Latimer represents 1st. that there are several descriptions of claims not recognised & confirmed by
                            Congress which the claimants do not however mean to relinquish, and in relation to which it cannot therefore be expected
                            that they will sign the required declaration— 2dly that a number of persons who have heretofore obtained pre-emptions
                            expect that Congress will convert them into absolute donations—3dly that there are considerations which ought to induce
                            Congress to grant pre-emptions to persons who have settled on the public lands since the act of 1803.
                        Whatever Congress may hereafter do in favour of those last mentioned settlers, they cannot, in the mean while
                            refuse to sign the declaration since they do not lay any claim to the land; and without pretending to encourage their
                            expectations, a chearful compliance on their part with the law by signing the declaration & thus acknowledging
                            themselves to be tenants at will of the United States would not
                            certainly injure their cause.
                        As the the persons who having obtained pre-emptions expect that they will be converted into donations, the
                            law to prevent settlements is inapplicable to them: for their claims being   , recognised & confirmed as pre-emptions, they will not be disturbed & are positively excepted.
                        The claims not recognised by Congress & not abandoned by the parties are therefore the only ones which
                            require consideration and, so far as they have come to my knowledge, may be distributed into four classes
                        1. Incomplete British or Spanish titles claimed by settlers and which would be confirmed was it not that they
                            were originally granted to minors.
                        2. Complete British grants on which no settlement had been made in 1797; but filed in time with the Register.
                        
                      In relation to those two classes, it must be observed that although not recognised by Congress, they are not
                            yet finally decided upon, Congress having directed a special report of all the cases included in each to be made to them.
                            Under those circumstances it was intended to except them from the public sales; and it appears also necessary to except
                            them from the operation of the law preventing settlements.
                        3. Incomplete Spanish or British grants (concessions or orders of survey) without any settlements.
                        
                      Congress seem to have considered the possession by Spain subsequent to 1783 as usurpation: Spain by the
                            treaty of 1795 countenanced that opinion; for she cedes no territory by that treaty, & only recognizes the boundary
                            fixed by the treaty of peace of 1783. Hence whenever Spanish titles have been confirmed by Congress, it has been held as a
                            bounty or donation & not at all as a matter of right. Still that construction may be disputed by the parties; and it
                            becomes a mere question of policy whether under existing circumstances it may not be proper to exempt also that class of
                            claimants from the operation of the law.
                        4th. Claims derived from Georgia commonly called Yazoo claims.
                        
                      The law was certainly intended to operate particularly against this class of claimants; and although they
                            stand precisely on the same footing as those of the preceding class vizt. “claims not recognised by Congress but which the
                            parties mean to prosecute,” it is evident that they ought not to be exempted from the operation of the law.
                        Upon the whole it is respectfully submitted whether, in order to prevent misrepresentations and remove
                            subjects of dissatisfaction in the Mississippi territory, it would not be proper when the law is transmitted to the
                            Registers of the two districts in that territory, to inform them that it is not the intention of the President that
                            persons claiming under British patents unaccompanied by settlements in 1797, under Spanish grants made to minors, and
                            under Spanish orders of survey unaccompanied by settlements in 1797 should be removed from settlements made under colour
                            of those various species of claims; provided that such settlements had been made before the passing of the law preventing
                            settlements. The Registers might also be instructed to give publicity to that intention.
                  I have the honor to be with the
                            highest respect Sir Your obedient Servant
                        
                            —Albert Gallatin
                            
                        
                    